Mr. Justice Holdom delivered the opinion of the court. 2. Indictment and ineobmation, § 62*—when allowance of amendment to information is proper. Where an information was amended by striking out the name of one party as defendant, whose name had been inserted by a clerical error on the part of the person who transcribed the information, and inserting the name of another and the proper party, held that there was no error in allowing such amendment. 3. Receiving stolen goods, § 11*—when jury must malee finding as to value of property. In a prosecution by information, charging the defendant with unlawfully concealing or aiding to conceal the property of another of a certain value, knowing same to be stolen property, it is indispensable to a judgment that there be a finding as to the value of the property, as same is required under the statute in fixing the punishment.